Third District Court of Appeal
                               State of Florida

                          Opinion filed July 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-211
             Lower Tribunal Nos. 19-11869 SP & 20-192 AP
                         ________________


       RM & Associates Consulting, Inc. a/a/o Livan Delgado,
                           Appellant,

                                     vs.

                     Olympus Insurance Company,
                              Appellee.


     An Appeal from the County Court for Miami-Dade County, Michael G.
Barket, Judge.

     Font & Nelson, PLLC, and Jose P. Font and Jaime Martin (Fort
Lauderdale), for appellant.

      Gutterman Trial Group, and Marc J. Gutterman and Dean R. Mallett
(Fort Lauderdale), for appellee.


Before FERNANDEZ, C.J., and SCALES and MILLER, JJ.

     PER CURIAM.
     Affirmed. See Restoration 1 of Port St. Lucie v. Ark Royal Ins. Co., 255

So. 3d 344, 348 (Fla. 4th DCA 2018) (holding that a provision of a property

insurance policy requiring the consent of all insureds and the mortgagee

before the insureds’ rights may be assigned is enforceable).




                                     2